Citation Nr: 1738216	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary to assess the Veteran's claims for bilateral hearing loss and bilateral tinnitus.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was that of a field artillery gunner.  VA has conceded the Veteran was exposed to excessive noise due to his MOS duties. (RO Rating Decision, November 30, 2009).

In November 2009, the Veteran was afforded a VA audiology examination.  The Veteran reported an in-service history of noise exposure due to his MOS duties as a field artillery gunner.  The Veteran reported a post-service occupation in sales and as a supervisor in the school system, as well as a carpenter on occasion on odd jobs.  The Veteran denied any recreational noise exposure.  The examiner opined that it is less likely than not that the Veteran's current bilateral hearing loss and bilateral tinnitus were caused by or are the result of his military service.  In support of this opinion, the examiner noted that the Veteran's induction and separation audiograms indicate normal hearing, bilaterally.  The examiner noted a comparison of the induction and separation audiograms reveal no shift in hearing acuity during service.

With regard to tinnitus, the examiner noted that the Veteran reported tinnitus to be "infrequent and intermittent."  The examiner also noted that the Veteran's service treatment records do not contain any record of complaints of tinnitus.  In support of his negative opinion regarding the relationship between the Veteran's tinnitus and service, the examiner stated that "tinnitus was not reported in military and was denied by the veteran in today's interview."

Following the VA examination, the Veteran's hearing was tested by a private physician in August 2010.  The private physician opined that the Veteran's type of hearing loss is possible with exposure to mortars and extreme noise.  However, the private physician did not clearly state whether the Veteran's hearing loss was specifically as like as not caused by or a result of military noise exposure.

The Board is concerned that the VA examiner relied in large part upon lack of evidence showing hearing loss and/or tinnitus upon separation.  Although the examiner noted the Veteran's statements concerning in-service and post-service noise exposure, the examiner did not adequately address or consider these statements or their significance in his opinion.  For these reasons, the Board finds that the November 2009 opinions are inadequate and that addendum opinions are needed which fully consider and address the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's November 2009 audiology examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the November 2009 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion. If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a field artillery gunner?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a field artillery gunner?

In providing these opinions, the examiner must acknowledge the Veteran's conceded exposure to excessive noise in service.  The examiner must also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




